DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

For Consideration
Applicant should review claim 8 and confirm that it recites what applicant’s wants it to recite.  Currently, claim 8 recites “a second position to clean the substrate by supplying the ultrasonic cleaning liquid to the cleaning tool”.  Perhaps applicant meant to write “a second position to clean the cleaning tool by supplying the ultrasonic cleaning liquid to the cleaning tool”.

Claim Objection
Claim 50 is objected to because of the following informality: claim 50 recites “the winging shaft”.  It is clear that this is a typographical mistake where applicant meant to write “the swinging shaft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 48-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In lines 20-23 of claim 48, claim 48 recites “a controller configured to change a first moving speed of the first arm during moving at a first area excluding a first edge area and a center area of the substrate, and change a second moving speed of the second arm during moving at a second area excluding a second edge area and the center area of the substrate”.  Applicant’s specification does not teach this above quoted limitation in the embodiment recited by the rest of claim 48.  In lines 25-41 of claim 48, applicant recites the embodiment where the first arm swings the first nozzle or cleaning tool between substrate’s center and a first retreated position outside the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the ultrasonic cleaning liquid obtained by applying pure water with an ultrasonic vibration".  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 depends from claim 48, which does recite “an ultrasonic cleaning liquid” in line 13 of claim 48, but claim 48 does not recite “an ultrasonic cleaning liquid obtained by applying pure water with an ultrasonic vibration".  

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments for allowance are not persuasive because, as discussed above, they are based on claim amendments that introduce “new matter”.  
On page 14 of applicant’s arguments, applicant argues against the examiner’s rejections presented in the Final Rejection dated 10/13/2021.  With regard to the examiner’s combination of U.S. 5,485,644 to Shinbara in view of JP10-022242 by Suzuki used to reject claim 48 in the Final Rejection, applicant argues that “there is no motivation to combine and no prima facie obviousness of claim 48”.  This argument is not persuasive.  As discussed in the obviousness rejection of claim 48 in the Final Rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shinbara such that the first and second cleaning mechanisms are arranged opposite each other with respect to the substrate’s center, wherein the swinging motions of the brush arm and ultrasonic nozzle arm are configured such that the brush swings back-and-forth between the substrate’s center and a first retreated position which is at an outside of the substrate on a side where the first cleaning mechanism is arranged but is not allowed to swing to an outside of the substrate where the second cleaning mechanism is arranged and such that the ultrasonic nozzle (and its supply pipe) of the second cleaning mechanism swings back-and-forth between the substrate’s center and a retreated position which is at an outside of the substrate on a side where the second cleaning mechanism is arranged but is not allowed to swing to an outside of the substrate where the first cleaning mechanism is arranged, and wherein the swinging motions of the brush arm and ultrasonic nozzle (and its supply pipe) are configured to only overlap at the center of the substrate.  The motivation for performing the modification was provided 
On pages 14 and 15 of applicant’s arguments, applicant argues the following:
Suzuki’s positioning of the cleaning brush on one side of the substrate and a ultrasonic cleaning nozzle on the other, if introduced into Shinbara, would deprive Shinbara of “the deionized water injecting mechanism 132 includes a nozzle supporting arm 138 which lifts up and down and rocks.  An ultrasonic nozzle 139 injecting deionized water oscillated by ultrasonic wave is disposed at the end of the nozzle supporting arm 138 so as to be able to inject the deionized water downward toward the center of the wafer W at an angle.”  Shinbara col. 7, ll. 36-42.  This configuration is necessary to meet Shinbara’s intended purpose “to prevent substrate plates from being dried during treatment and transportation” because the deionized water would move off of the wafer at times.  See Shinbara col. 1, ll. 44-48.  The proposed modification would also change the principle of operation of having a generally fixed stream of deionized water on the surface of the wafer.

This line of argument is not persuasive.  This argument is not persuasive because it is based on applicant’s opinion and conjecture.  Namely, this argument is based on applicant’s opinion and conjecture that all deionized water must disappear from the substrate when the ultrasonic nozzle temporarily swings to the outside of the substrate.  In the examiner’s combination of Shinbara in view of Suzuki, the ultrasonic nozzle is only temporarily outside the substrate as it oscillates back-and-forth during cleaning, and there is no indication in the combination of Shinbara in view of Suzuki that having the ultrasonic nozzle temporarily outside the substrate will cause all water to disappear from the substrate.  Furthermore, Shinbara does not teach that the cleaning method of Shinbara is doomed to fail if there is not a “fixed stream” of water onto the surface of the wafer.  Furthermore, Shinbara teaches that the angle of the ultrasonic nozzle is adjustable, and therefore, it is not necessarily the case that the nozzle will not be able to discharge water onto the substrate while temporarily outside the substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/

Patent Examiner, Art Unit 1714
February 17, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714